COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:             01-14-00825-CV
Style:                    Rajinder Singh and Rita Kaur, Rajiv Chhabra and Gauri Chhabra
                          v. Slawomir J. Skibicki and A & Skipol, Inc., a Texas Corporation
Date motions filed*:      January 16, 2015
Type of motions:          Appellants’ Motions to Extend Time for Filing Appellants’ Briefs
Parties filing motion:    2nd Set (Rajinder Singh and Rita Kaur) and 3rd Set (Rajiv Chhabra
                          and Gauri Chhabra) of Appellants
Document to be filed:     Appellants’ Briefs

Is appeal accelerated?    No
If motion to extend time:
       Original due date:                  12/19/14
       Number of extensions granted:        0 Current Date: 12/19/14
       Dates Requested:                    3/17/15 (2nd Set) & N/A (3rd Set-After Mediation)

Ordered that motions are:
       Granted; if document is to be filed, document due: 30 days after record is filed.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          After this Court granted the motion to dismiss by the 1st set of appellants on 12/11/14,
          it appears that the Clerk of this Court set the brief deadline for the 2nd and 3rd set of
          appellants based on the reporter’s statement filed on 11/18/14, which was for the 1st
          set of appellants. Because these motions are unopposed and the 3rd set of appellants
          state that they requested a reporter’s record and a different clerk’s record on 12/5/14,
          both motions are granted. However, because the Court’s 1/7/15 Mediation Order states
          that “[n]othing in this order modifies the timetables in the Texas Rules of Appellate
          Procedure regarding the appellate record and briefs,” appellants’ briefs are to be filed
          within 30 days after the complete record is filed. See TEX. R. APP. 38.6(a).

Judge’s signature: /s/ Evelyn V. Keyes
                   
Date: January 22, 2015
November 7, 2008 Revision